Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/381,504 is being allowed since the closet prior art to Pham et al (article from ACS Central Science, vol. 6, pages 1772-1788, September 18, 2020) teaches of a method for detecting copper in a test sample comprising reacting the test sample with both a triaryl phosphine having the same formula as formula 1a in claims 1 and 22 and a propargyl fluorochrome ether or carbamate for a time, temperature and pH sufficient to cause a depropargylation reaction of the propargyl fluorochrome ether or carbamate to occur, and correlating a resulting increase in fluorescence to a presence of copper in the test sample, but Pham et al is not prior art against the instant claims since it was published (September 18, 2020) after the effective filing date of the instant application (i.e. April 11, 2018). In addition, while some of the other prior art of record teaches of chemosensors for detecting copper in a sample, the chemosensors of the prior art do not comprise a triaryl phosphine having formula 1a recited in claims 1 and 22, and a propargyl fluorochrome ether or carbamate that undergoes a depropargylation reaction in the presence of copper in a test sample to result in an increase in fluorescence of the fluorochrome of at least ten times. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
It is noted that the amendment made to the specification in the response filed on December 2, 2021 refers to the marked-up specification which was filed on July 15, 2019. This marked-up specification and the clean-copy of the specification both filed on July 15, 2019 have been entered. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        January 13, 2022